Citation Nr: 9920610	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-09 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to benefits under 
38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from August 1940 to April 
1946.  The veteran died on September [redacted], 1997.

This case comes the Board of Veterans' Appeals (Board) on 
appeal from November 1997 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for cause of death or for 
entitlement to benefits under 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The Board denied service connection for cause of the 
veteran's death in September 1989.

2.  In October 1995, the Board determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim for service connection for cause of the 
veteran's death. 

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for the cause of the 
veteran's death is cumulative.

4.  The Board denied entitlement to death benefits under the 
provisions of 38 U.S.C. § 418 (now 38 U.S.C.A. § 1318) in 
September 1989.

5.  In October 1995, the Board determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim for entitlement to death benefits under the 
provisions of 38 U.S.C.A. § 1318 (formerly 38 U.S.C. § 418).

6.  The evidence submitted in support of the petition to 
reopen the claim for entitlement to death benefits under the 
provisions of 38 U.S.C.A. § 1318 is cumulative.


CONCLUSIONS OF LAW

1.  The September 1989 and October 1995 Board decisions 
denying service connection for the cause of the veteran's 
death are final. 38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 20.1100 (1998).  

2.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 5108 (West 
1991); 38 C.F.R. §§ 3.156(a) (1998).

3.  The September 1989 and October 1995 Board decisions 
denying entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1318 are final. 38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 20.1100 (1998).  

4.  New and material evidence has not been submitted to 
reopen the claim for denying entitlement to death benefits 
under the provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. 
§§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a) (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the Board is final.  38 U.S.C.A. § 7104 (b) 
(West 1991); 38 C.F.R. § 20.1100 (1998).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when 
determining whether the evidence is new and material, the VA 
must conduct a three-step test: first, the VA must determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); second, if new 
and material evidence has been presented, immediately upon 
reopening the claim, the VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, the VA may evaluate the claim after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999), citing Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the October 1995 
Board decision.  When determining whether the evidence is new 
and material, the specified basis for the last final 
disallowance must be considered.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  

I.  Cause of death

The Board initially denied service connection for the cause 
of the veteran's death in September 1989.  At that time, the 
evidence included the veteran's service medical records, VA 
examinations, VA treatment records, the veteran's death 
certificate, statements of the appellant, copies of medical 
texts, and the veteran's employment records.  Service medical 
records reveal that the veteran was wounded in the right leg, 
left thigh and buttock, and right chest in May 1945. 

At the time of his death, the veteran was service-connected 
for amputation of the right leg, residuals of gunshot wound, 
evaluated as 40 percent disabling; resection of the second 
and third ribs, residuals of gunshot wound, evaluated as 20 
percent disabling; right pleura, retained foreign body, 
residuals of gunshot wound, evaluated as 10 percent 
disabling; residuals of gunshot wound to the right chest, 
evaluated as 10 percent disabling; acne vulgaris, severe, 
back, chest, shoulders, and neck, evaluated as 10 percent 
disabling; gunshot wound, left buttock, evaluated as 
noncompensable; and tinea of the left ankle, evaluated as 
noncompensable.  Entitlement to special monthly compensation 
was also in effect.  Individual unemployability was 
established in a January 1979 rating decision, effective 
February 15, 1978, as the last day the veteran worked was 
February 14, 1978.  

VA medical records, including a letter from the veteran's VA 
physician, reveal that the veteran was hospitalized from 
August 1977 to September 1977 for dermatitis, mycosis 
fungoides, and borderline hypertension, and indicate that the 
veteran had several follow-up appointments in dermatology 
between September 1977 and February 1978.  The VA physician 
opined that the unhealed broken areas of the skin on the 
veteran's stump did not allow him to use his prosthetic leg 
and thus, limited his ability to ambulate and function. 

The death certificate shows that the veteran died on 
September [redacted], 1987.  The cause of death was identified as 
intracerebral hemorrhage due to hypertension.  Squamous cell 
carcinoma of the larynx, metastatic to the lungs was listed 
as a condition contributing significantly to the veteran's 
death.  

The appellant contended that the veteran's hypertension was 
caused by his service-connected disabilities, specifically 
his right leg amputation and submitted copies of medical 
texts indicating a potential connection.  On the basis of 
this evidence, the Board denied entitlement to service 
connection for cause of the veteran's death in September 
1989.  

Subsequently, the appellant attempted to reopen her claim in 
1992.  In October 1995, the Board denied service connection 
for the cause of the veteran's death on the basis that new 
and material evidence had not been submitted to reopen such 
claim.  At that time, the evidence included a duplicative 
copy of the VA physician's letter, certification of permanent 
and total disability, and additional statements from the 
appellant.  The Board concluded that as this information was 
merely cumulative to information already of record at the 
time of the September 1989 decision, the additional evidence 
was not new and material.

Evidence submitted subsequent to the Board's October 1995 
decision consists of a September 1977 VA hospitalization 
report showing that the veteran was hospitalized from August 
to September 1977, copies of the veteran's leave and payment 
records, and statements and testimony of the appellant.  The 
Board finds that the actual photocopies of documents that 
were of record at the time of the previous decision are 
simply duplicative.  

The September 1977 hospitalization report indicates that the 
veteran was hospitalized from August 23, 1977 to September 
22, 1977 for treatment of generalized dermatitis cannot rule 
out mycosis fungoides and borderline hypertension.  

At her March 1999 hearing, the appellant testified that the 
veteran began receiving treatment for suspected mycosis 
fungoides in early 1977 and that during the hospitalization 
from August to September 1977 he was treated for his service-
connected skin disorder and hypertension.  The Board notes 
that the appellant makes no contentions regarding the issue 
of service connection for the cause of the veteran's death.

Upon review of the evidence, the Board finds that the 
appellant's testimony and the VA hospitalization report are 
all cumulative of that which was before the Board at the time 
of the October 1995 Board decision.  See Reid v. Derwinski, 2 
Vet.App. 312 (1992).  None of the evidence submitted since 
the October 1995 denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the appellant has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection for cause of 
the veteran's death.

II.  § 1318

The Board initially denied entitlement to death benefits 
under the provisions of 38 U.S.C.A. § 1318 (previously 38 
U.S.C. § 418) in September 1989.  At that time, the evidence 
included the veteran's service medical records, VA 
examinations, VA treatment records, the veteran's death 
certificate, statements of the appellant, copies of medical 
texts, and the veteran's employment records.

As previously noted, the veteran was granted individual 
unemployability effective February 15, 1978. Also of record 
at the time of the September 1989 Board decision were VA 
medical records, including a letter from the veteran's VA 
physician, stating that the veteran was hospitalized from 
August 1977 to September 1977 for dermatitis, mycosis 
fungoides, and borderline hypertension and that the veteran 
had several follow-up appointments in dermatology between 
September 1977 and February 1978.  The VA physician opined 
that the unhealed broken areas of the skin on the veteran's 
stump did not allow him to use his prosthetic leg and thus, 
limited his ability to ambulate and function.  The veteran 
died on September [redacted], 1987.  At the time of the September 1989 
Board decision, the appellant contended that the veteran was 
totally disabled for more than 10 years prior to his death as 
although he was technically employed, he used vacation, sick 
leave, and leave without pay in August 1977.  The Board 
denied the claim on the basis that the evidence of record 
showed that the veteran was employed until February 1978.

Subsequently, the appellant attempted to reopen her claim in 
1992.  In October 1995, the Board denied entitlement to death 
benefits under 38 U.S.C.A. § 1318 on the basis that new and 
material evidence had not been submitted to reopen such 
claim.  At that time, the evidence included a duplicative 
copy of the VA physician's letter, certification of permanent 
and total disability, and additional statements from the 
appellant.  The Board concluded that as this information was 
merely cumulative to information already of record at the 
time of the September 1989 decision, the additional evidence 
was not new and material.

Evidence submitted subsequent to the Board's October 1995 
decision consists of a September 1977 VA hospitalization 
report showing that the veteran was hospitalized from August 
to September 1977, copies of the veteran's leave and payment 
records, and statements and testimony of the appellant.  

The Board notes that the veteran's employment records, 
including certification of his periods of leave without a 
pay, annual leave, and sick leave were of record at the time 
of the September 1989 Board decision.  Thus, the Board finds 
that the actual photocopies of documents that were of record 
at the time of the previous decision are simply duplicative.  

At her March 1999 hearing, the appellant testified that that 
the pay and leave records and hospital records show that the 
veteran was totally disabled and unable to work prior to 
September 1977.  According to the appellant, the veteran had 
applied for individual unemployability in early 1977, but was 
denied and reapplied later.  The appellant contended that as 
early as August 1977 the veteran was unable to wear his right 
leg prosthesis because of the irritation of the skin on the 
stump.

Upon review of the evidence, the Board finds that the 
appellant's testimony and the VA hospitalization report are 
all cumulative of that which was before the Board at the time 
of the October 1995 Board decision.  See Reid v. Derwinski, 2 
Vet.App. 312 (1992).  None of the evidence submitted since 
the October 1995 denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the appellant has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for entitlement to death benefits 
under the provisions of 38 U.S.C.A. § 1318.

In regard to the argument that benefits could have been 
awarded under 38 C.F.R. § 4.29 based on hospitalization, the 
argument does not serve as a basis to reopen the claim.  
Hospitalization, in and of itself, does not establish a 100 
percent evaluation except during the period of 
hospitalization.  We also note that the hospitalization was 
not for a service-connected disability.  Therefore, the 
document is not material.


Routen

Since the Board's last decision, the Court has entered 
decisions that address the provisions of 38 U.S.C.A. § 1318.  
See Green v. Brown, 10 Vet. App. 111 (1997); Carpenter v. 
West, 11 Vet. App. 140 (1998).  However, the law has not 
changed in a material manner since the last Board decision.  
Although Green and Carpenter add additional light to the 
interpretation of section 1318, the Court cases do not create 
a new substantive right.  Neither Green nor Carpenter 
establishes a basis to establish a new claim or a basis to 
reopen the claim.  Routen v. West, 142 F3rd 1434 (Fed. Cir. 
1998) 


ORDER

The appellant's petition to reopen her claim for service 
connection for the cause of the veteran's death is denied.  
The appellant's petition to reopen her claim for entitlement 
to death benefits under the provisions of 38 U.S.C.A. § 1318.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

